                                    Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 1 of 15
JS 44 (Rev. 06/17)                                                            CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                             DEFENDANTS
    Touandre Brooks                                                                                             Advanced Stores Company, Inc. and Advanced Auto Parts, Inc. d/b/a
                                                                                                                Advance Auto Parts
       (b)   County of Residence of First Listed P laintiff -=Dc..cec..cla=.c.c..c.
                                                                           wa"-re   -=-----         -­           County of Residence of First Listed Defendant _P_h_ila
                                                                                                                                                                      _ d_e�lp_h_ia______
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          {IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

       (c) Attorne_ys {Firm Name, Address, and Tel ephone Number)                                                 Attorneys (IfKnown)
    Fernando I. Rivera, Esquire, Console Mattiacci Law, LLC
    1525 Locust Street, 9th Floor, Philadelphia, PA 19102
    215.545.7676

    JI. BASIS OF JURISDICTION (P lacea11 "X"inOneBoxOnly)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (P lace an "X" in OneBox/or Plaintiff
                                                                                                             (For Diversity Cases Only)                                          and One Boxfor Defendant)
0 I       U.S. Government                �3     Federal Question                                                                      PTF        DEF                                           PTF      DEF
            Plaintiff                             (U.S. Government N o t a Party)                       Citizen of This State         O I        O I        Incorporated or Principal Place     O 4     0 4
                                                                                                                                                              of Business In This State

0 2 U.S. Government                      0 4    Diversity                                               Citizen of Another State         0 2      0 2       Incorporated and Principal Place    a 5     o 5
       Defendant                                  (Ind icate C itizenship ofParties in Item Ill)                                                               of Business In Another State

                                                                                                        Citizen or Subject of a          0 3      0    3    Foreign Nation                      0 6     0 6
                                                                                                          Forei n Coun
IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                  Cl'ICk here fior: Nature o fS Ult Cd
                                                                                                                                                                                     o e Descnot1ons.
I            • • NTRArr                                            TORTS                                  N•OWNEITIIREIPENALTY                     BANKRIIPT< Y                     OTHER STA ,1ITES            H

 0    110 lnsw·ance                         PERSONAL INJURY               PERSONAL INJURY               0 625 Drug Related Seizure         o 422 Appeal 28 use t 58            0 375 False Claims Act
 0    120 Marine                        0 3 IO Airplane                 0 365 Personal Injury •               of Property 21 USC 88 I      0 423 Withdrawal                    0 376 Qui Tam (31 USC
 0    130 Miller Act                    0 315 Airplane Product                 Product Liability        0 690 Other                              28 USC 157                           3729(a))
.0    140 Negotiable Instrument                  Liability              0 367 Health Care/                                                                                     0 400 State Reapportionment
 0    150 Recovery of Overpayment       0 320 Assault, Libel &                Pharmaceutical                                                                 T uu.:� 1·s       0 410 Antitrust
            & Enforcement of Judgment            Slander                      Personal Injury                                              0 820 Copyrights                    0 430 Banks and Banking
0     I 5 I Medicare Act                0 330 Federal Employers'              Product Liability                                            0 830 Patent                        0 450 Commerce
0     152 Recovery of Defaulted                  Liability              0 368 Asbestos Personal                                            0 835 Patent - Abbreviated          0 460 Deportation
            Student Loans               0 340 Marine                           Injury Product                                                    New Drug Application          0 470 Racketeer Influenced and
            (Excludes Veterans)         0 345 Marine Product                   Liability                                                   0 840 Trademark                           Corrupt Organizations
0     I 53 Recovery of Overpayment               Liability               PERSONAL PROPERTY                           r.A.HtIll                 .._,n,•t.t.. .'i.11.t:lJRITV    0 480 Consumer Credit
            of Veteran's Benefits       0 350 Motor Vehicle             0 370 Other Fraud               0 710 Fair Labor Standards         0   86! HIA (1395ft)                0 490 Cable/Sat TV
0     I 60 Stockholders' Suits          0 355 Motor Vehicle             0 371 Truth in Lending                 Act                         0   862 Black Lung (923)            0 850 Securities/Commodities/
0     I 90 Other Contract                       Product Liability       0 380 Other Personal            0 720 Labor/Management             0   863 DIWC/DIWW (405(g))                 Exchange
0     195 Contract Product Liability    0 360 Other Personal                  Property Damage                  Relations                   0   864 SSID Title XVI              0 890 Other Statutory Actions
0     196 Franchise                             Injury                  0 385 Property Damage           0 740 Railway Labor Act            0   865 RSI (405(g))                0 891 Agricultural Acts
                                        0 362 Personal Injury -               Product Liability         0 751 Family and Medical                                               0 893 Environmental Matters
                                                Medical Maloracrice                                            Leave Act                                                       0 895 Freedom of lnformation
I          REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS             0 790 Other Labor Litigation         FEDERAL TAX SUITS                        Act
0     2 IO Land Condemnation            0 440 Other Civil Rights          Habeas Corpus:                0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff         0 896 Arbitration
0     220 Foreclosure                   0 44! Voting                    0 463 Alien Detainee                  Income Security Act                 or Defendant)                0 899 Administrative Procedure
0     230 Rent Lease & Ejectment        Cl: 442 Employment              0 510 Motions to Vacate                                            0 87! IRS-Third Party                     Act/Review or Appeal of
0     240 Torts to Land                 0 443 Housing/                        Sentence                                                            26 USC 7609                        Agency Decision
0     245 Tort Product Liability               Accommodations           0 530 General                                                                                          0 950 Constitutionality of
0     290 All Other Real Property       0 445 Amer. w/Disabilities -    0 535 Death Penalty                   IMMIGRATION                                                            State Statutes
                                               Employment                 Other:                        0 462 Naturalization Application
                                        0 446 Amer. w/Disabilities -    0 540 Mandamus & Other          0 465 Other Immigration
                                               Other                    0 550 Civil Rights                    Actions
                                        0 448 Education                 0 555 Prison Condition
                                                                        0 560 Civil Detainee·
                                                                              Conditions of
                                                                              Confinement
V. ORIGIN (P/acean "X"inOneBoxOnly)
J:i( I   Original           O 2 Removed from                0 3        Remanded f rom              0 4 Reinstated or      O 5 Transferred from              O 6 Multidistrict            O 8 Multidistrict
         Proceeding             State Court                            Appellate Court                 Reopened               Another District                  Litigation -                 Litigation -
                                                                                                                              (spec/fy}                         Transfer                     Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not citejuristliction11/ st1ttutes unless diversity):
                                            42 U.S.C. § 2000e, et seq. ("Title VII"), 42 U.S.C. § 1981 ("Section 1981 "), 43 P.S.§ 951, et seq. ("PHRA"), Phila. Code§ 9-1101, et seq. ("PFPO")
VI. CAUSE OF ACTION                         Brief description of cause:
                                             Plaintiff brin s this action a ainst Defendants for race discrimination, retaliation and hostile work environment.
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                   DEMAND$                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                             In excess of$75,000.00                   JURY DEMAND:                 � Yes       O No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                                                                                                                   DOCKET NUMBER
DATE
06/05/2019
FOR OFFICE USE ONLY

     RECEIPT#                       AMOUNT                                     APPL YING IFP                                     JUDGE                              MAG.JUDGE
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 2 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 3 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 4 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 5 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 6 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 7 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 8 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 9 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 10 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 11 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 12 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 13 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 14 of 15
Case 2:19-cv-02436-GEKP Document 1 Filed 06/05/19 Page 15 of 15
